Citation Nr: 1750954	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-04 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1986 to December 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In this rating decision, the RO granted service connection for a bilateral hearing loss disability, assigning a noncompensable rating.  The Veteran perfected an appeal of the initial rating assigned to this disability.



FINDING OF FACT

The Veteran's hearing impairment is no worse than a Level II in the right ear and a Level I in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability are not met.  38 U.S.C. §1155 (2012); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts the functional impact of his service-connected bilateral hearing loss disability warrants at least a 10 percent rating. 

VA satisfied the duties to notify and assist in this appeal and the Veteran has not asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  As detailed below, the VA medical examinations of record detail the evidence needed to evaluate the schedular rating warranted throughout the appeal period and also consider and document the functional impact of the disability. 

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. §4.85 (2017).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. §4.85(a) (2017).  

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. §4.85(b), Table VI (2017).  

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or when indicated under the provisions of §4.86.  38 C.F.R. §4.85(c), Table VIa (2017).  

Puretone threshold average, as used in Tables VI and VIa, is the sum of the puretone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz (Hz), divided by four.  That average is used in all cases, including those in §4.86, to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. §4.85(d) (2017).  

When the puretone threshold is 55 decibels or more or 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  See 38 C.F.R. § 4.86.

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. §4.85(e) (2017). 

At an August 2012 VA audiology evaluation, the Veteran reported hearing loss that began in active service and had continued since that time.  The examiner noted that the Veteran's hearing loss did not prevent him from working or from performing activities of daily living.  The Veteran's audiometric testing results at that time were as follows:  

Hertz
1000
2000
3000
4000
Average
Left Ear
20
45
55
60
45
Right Ear
15
15
30
45
26

Speech recognition ability was measured at 94 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed sensorineural hearing loss in both the left and right ears.  Applying the threshold values to the rating criteria results in a numeric designation of Level I in each ear.  38 C.F.R. §4.85, Table VI (2017).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. §4.85 produces a 0 percent rating.  38 C.F.R. §4.85, Table VII (2017).  

At a February 2013 VA audiology evaluation, the Veteran reported hearing loss that began as a result of exposure to hazardous noise levels while in active service and had continued since that time.  The examiner found that the Veteran's hearing loss impacted his ability to work and perform activities of daily living and opined that the Veteran's hearing loss was at least in part at least as likely as not caused by or a result of noise exposure while in service.  The Veteran's audiometric testing results at that time were as follows:

Hertz
1000
2000
3000
4000
Average
Left Ear
20
45
55
60
45
Right Ear
20
15
35
45
29

Speech recognition ability was measured at 96 percent in the right ear and 98 percent in the left ear.  The examiner diagnosed sensorineural hearing loss in both the left and right ears.  Applying the threshold values to the rating criteria results in a numeric designation of Level I in each ear.  38 C.F.R. §4.85, Table VI (2017).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. §4.85 produces a 0 percent rating.  38 C.F.R. §4.85, Table VII (2017).  

At a September 2015 VA examination, the Veteran reported that he was unable to hear certain words when spoken to him.  The Veteran said that he had to ask people to repeat certain words and phrases.  Additionally, the Veteran stated that watching TV and using the phone on his left ear was difficult.  The examiner diagnosed the Veteran with sensorineural hearing loss in both the left and right ears.  The examiner also noted that the Veteran had undergone significant changes in his hearing thresholds in service.  The examiner noted that the Veteran's hearing loss did not prevent him from working or from performing activities of daily living.  The Veteran's audiometric testing results at that time were as follows:  


Hertz
1000
2000
3000
4000
Average
Left Ear
35
60
55
60
52.50
Right Ear
15
15
35
50
28.75

Speech recognition ability was measured at 96 percent in the right ear and 84 percent in the left ear.  The examiner diagnosed the Veteran with sensorineural hearing loss in both the left and right ears.  The examiner also noted that the Veteran had undergone significant changes in his hearing thresholds in service.  Applying the threshold values to the rating criteria results in a numeric designation of Level I in the right ear and Level II in the left ear.  38 C.F.R. § 4.85, Table VI (2017).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. §4.85 produces a 0 percent rating.  38 C.F.R §4.85, Table VII (2017). 

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The August 2012, February 2013, and September 2015 VA examiners clearly identified the effects that the Veteran's bilateral hearing loss disability had on his daily activities, the effects on his occupation, and the effects on the Veteran's social interactions.  Therefore, the Board finds that the VA examination reports are in compliance with the requirements of Martinak.

There are no other audiogram reports of record or evidence contained in other audiology treatment records showing the Veteran to have hearing impairment worse than that reported at the VA audiology evaluations.  None of these examinations of record reflect an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.

The Veteran's bilateral hearing loss disability has not been shown to be worse than Level I in the right ear and Level II in the left ear.  Those results fall within the schedular criteria for a 0 percent rating.  Therefore, the criteria for an initial compensable rating have not been met.  38 C.F.R. §4.85, Diagnostic Code 6100 (2017).  

Consideration has also been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has also considered whether this case should be referred to the Director of VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. §3.321(b)(1) (2017).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The record shows that the manifestations of hearing loss disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court very recently held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure. See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  In addition, the evidence does not show frequent hospitalization or marked interference with employment beyond that envisioned by the currently assigned rating.  Therefore, the Board has determined that referral of this case for extra-schedular rating consideration is not warranted.  



ORDER

Entitlement to an initial compensable rating for a bilateral hearing loss disability is denied.  




____________________________________________
Nathaniel Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


